Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on August 11, 2021 has been entered.
Status of Claims
	Before entry of an Examiner Amendment, claims 2, 3, 14 and 18-20 were cancelled.  Claims 4-12 and 15-17 were previously presented.  Claims 1 and 13 were currently amended and are further amended herein by said Examiner Amendment.  Claims 1, 4-13 and 15-17 are pending and have been fully considered.  The pending claims are drawn to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous Specification objection and the 35 USC §112 and 35 USC §103 rejections in view of a title change, amendments to the claims, Applicant's arguments and a reconsideration of the objections/rejections.
Response to Amendment
In their reply dated August 11, 2021, Applicant made certain amendments to address one or more objections, rejections, statements and/or claim interpretations of the prior Office Action (OA) and the later interview.  No new matter is added and the amendments are in proper form.  
EXAMINER’S AMENDMENT
A claim amendment is necessary to address certain informalities and clarity issues in claim 1 and 13.  Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in a telephone interview with Eric Gayan on August 27, 2021.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of Applicant’s August 11, 2021 submittal, as follows:
Amendments to the Claims:
Claim 1 (currently amended): A method for producing pigment by actively treating iron oxyhydroxide-containing mining wastewater, comprising: 
providing a series of vessels for treating the iron oxyhydroxide containing mining wastewater, the series of vessels including a reaction vessel as a first vessel and a settling tank as a second vessel; 
inoculating the reaction vessel with a mixed culture of iron oxidizing bacteria; 
directing the iron oxyhydroxide-containing mining wastewater into the reaction vessel and allowing the iron oxidizing bacteria to oxidize the iron in the iron oxyhydroxide-containing 
discharging the iron oxyhydroxide-containing mining wastewater from the reaction vessel into the settling tank, and retaining the iron oxyhydroxide-containing mining wastewater in the settling tank while the iron oxyhydroxide in the mining wastewater settles 
draining the resulting water from the settling tank; 
removing the settled iron oxyhydroxide sludge from the settling tank; 
neutralizing the removed iron oxyhydroxide sludge; 
drying the neutralized iron oxyhydroxide sludge to produce iron oxyhydroxide solids; and 
manufacturing a pigment from the iron oxyhydroxide solids.


Claim 13 (currently amended): A method for producing pigment by actively treating iron oxyhydroxide-containing acid mine water, comprising: 
providing a series of vessels for treating the acid mine water, the series of vessels including a reaction vessel as a first vessel and a settling tank as a second vessel; 
inoculating the reaction vessel with a mixed culture of iron oxidizing bacteria; 
directing the iron oxyhydroxide-containing acid mine water into the reaction vessel and allowing the iron oxidizing bacteria to oxidize the iron in the iron oxyhydroxide-containing acid mine water for an amount of time between about 2-8 hours at a temperature of between 
discharging the acid mine water from the reaction vessel into the settling tank, and retaining the iron oxyhydroxide-containing acid mine water in the settling tank for some amount 
draining the resulting water from the settling tank; 
optionally, neutralizing the water drained from the settling tank; 
optionally, returning the neutralized water to the environment; 
removing the settled iron oxyhydroxide sludge from the settling tank;  5Response to Office Action of: 05/08/2019App. No.: 15/816,542 Response Dated: 08/08/2019Inventor: R. Guy Riefler 
optionally, returning a portion of the iron oxyhydroxide sludge to the reaction vessel; 
neutralizing the iron oxyhydroxide sludge not returned to the reaction vessel; 
dewatering and drying the neutralized iron oxyhydroxide sludge to produce iron oxyhydroxide solids; and 
manufacturing a pigment from the iron oxyhydroxide solids.
Allowable Subject Matter
Claims 1, 4-13 and 15-17 are allowed.  Claims 1 and 13 are independent and are shown above.
The following is an examiner’s statement of reasons for allowance:  
The recent amendments clarify the method(s) and add additional features that distinguish from the prior art.  Although the concept of employing iron oxidizing bacteria to precipitate sludge from acid mine or mining wastewater is known, as exemplified in the prior art and the additional references disclosed below, the particular combination of features and manipulative steps, including the location of adding the iron oxidizing bacteria, time in the reactor, pH range and manufacturing a pigment from the produced iron oxyhydroxide solids is not necessarily known or prima facie obvious from the previously employed prior art of record.

.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following additional prior art appears pertinent to Applicant’s disclosure and claims: 
Kuwano et al. (US20120237995) discloses a method for efficiently and stably producing an iron (III) ion from an acidic solution containing an iodide ion and an iron (II) ion (Abstract, Fig. 3).  The iron (II) ion in the acidic solution is oxidized into iron (III) ion in a reactor using a microbes immobilizing carrier to which iron oxidizing microbes are attached and sedimentation of the resultant solution is performed in a sedimentation tank to obtain the solution containing the iron (III) ion and concurrently the sediment of the microbes immobilizing carrier to which said iron oxidizing microbes have attached is recovered and reintroduced into the reactor (Id.).  he retention time is preferably from about 1 hour to about 48 hours. The range of pH is preferably from about 0.5 to about 4 ([0053]). 
Doksa (MS Thesis - Synthesis of Iron Oxide Pigment from the Treatment of Truetown Acid Mine Drainage Utilizing Aeration (05-2015)) is a research paper of pigment production from Acid Mine Drainage.  On page 81, Doska notes “Although, iron oxidizing bacteria were not 
Johnson et al. (Acid mine drainage remediation options: a review, Science of the Total Environment, 338, 2005, pp. 3-14) is a paper discussing different remedial technologies, including use of iron-oxidising bacteria, for treating acid mine wastewater (Abstract, p. 4).  In section 6, it mentions that an iron oxide sludge recovered from a drainage channel at an abandoned coal mine in Pennsylvania has been used to manufacture burnt sienna pigment in a commercially successful venture.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/HAYDEN BREWSTER/